     Case 2:20-cv-02490-WBS-JDP Document 1 Filed 12/16/20 Page 1 of 5


 1   Alexander J. Taylor, Esq.
     California Bar No. 332334
 2   Sulaiman Law Group, Ltd.
 3   2500 S Highland Ave, Suite 200
     Lombard, IL 60148
 4   Telephone: (630) 575-8181
     Fax: (630) 575-8188
 5   ataylor@sulaimanlaw.com
     Counsel for Plaintiff
 6

 7                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF CALIFORNIA
 8
                                                            Case No.
 9    ANABEL J. VELASQUEZ,
10                                                          COMPLAINT FOR DAMAGES
                         Plaintiff,
11                                                          1. VIOLATION OF THE FAIR DEBT
              v.
                                                            COLLECTION     PRACTICES      ACT
12                                                          PURSUANT TO 15 U.S.C. § 1692.
13    MRS BPO, LLC,

14                       Defendant.                         JURY TRIAL DEMANDED

15

16         NOW COMES ANABEL J. VELASQUEZ (“Plaintiff”), by and through her undersigned

17   attorney, complaining as to the conduct of MRS BPO, LLC, (“Defendant” or “MRS”) as follows:
18                                         NATURE OF THE ACTION
19
        1. Plaintiff brings this action seeking redress for violations of the Fair Debt Collection
20
     Practices Act (“FDCPA”) pursuant to 15 U.S.C. §1692.
21
                                          JURISDICTION AND VENUE
22
        2. Subject matter jurisdiction is conferred upon this Court by the FDCPA, TCPA, and 28
23

24   U.S.C. §§1331 and 1337, as the action arises under the laws of the United States

25      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business
26   in the Eastern District of California, and a substantial portion of the events or omissions giving rise
27
     to the claims occurred within the Eastern District of California.
28
                                                        1
     Case 2:20-cv-02490-WBS-JDP Document 1 Filed 12/16/20 Page 2 of 5


 1                                                  PARTIES
 2      4. Plaintiff is a natural person over 18-years-of-age who is a “consumer” as the term is defined
 3
     by 15 U.S.C §1692a(3), and is a “person” as defined by 47 U.S.C. §153(39).
 4
        5. Defendant is a collection agency with the primary purpose of collecting or attempting to
 5
     collect consumer debts owed or allegedly owed to others. Defendant is engaged in the business of
 6

 7   collecting or attempting to collect, directly or indirectly, defaulted debts owed or due or asserted to

 8   be owed or due to others using the mail and/or telephone, including consumers in the State of

 9   California.
10
        6. Defendant’s principle office is located at 1930 Olney Avenue, Cherry Hill, New Jersey
11
     08003.
12
        7. Defendant acted through its agents, vendors, employees, officers, members, directors, heirs,
13
     successors, assigns, principals, trustees, sureties, third-party contractors, letter vendors, subrogees,
14

15   representatives and insurers at all times relevant to the instant action.

16                                 FACTS SUPPORTING CAUSES OF ACTION
17      8. Prior to 2018, Plaintiff obtained a line of credit through Wise Credit (“subject debt”).
18
        9. In 2018, Plaintiff became unable to keep up with payments and defaulted on the subject
19
     debt.
20
        10. Subsequently, Defendant acquired the rights to collect the defaulted subject debt.
21

22      11. Consequently, Defendant began contacting Defendant in an attempt to collect on the subject

23   debt.

24      12. Around December 14, 2020, Plaintiff placed an outgoing call to Defendant in an attempt to
25   ascertain more information about Defendant and its collection of the subject debt.
26
        13. During this call, Plaintiff spoke with a representative of Defendant named “Nastafia.” On
27
     no less than two occasions, Nastafia informed Plaintiff she was a customer of a company named
28
                                                         2
     Case 2:20-cv-02490-WBS-JDP Document 1 Filed 12/16/20 Page 3 of 5


 1   “NCB Management.” Plaintiff was perplexed, as she has never formed any business relationship
 2   with NCB Management and believed she was dealing solely with Defendant.
 3
        14. Upon reviewing the number Plaintiff used in contacting Defendant, Plaintiff was able to
 4
     confirm she called Defendant and not a company named NCB Management.
 5
        15. Plaintiff was confused, as she had no way to understand what company was collecting on
 6

 7   the subject debt.

 8                                               DAMAGES

 9      16. Defendant’s wanton and malicious conduct has severely impacted Plaintiff’s daily life and
10
     general well-being.
11
        17. Plaintiff has expended time and incurred costs consulting with her attorney as a result of
12
     Defendant’s unfair, deceptive, and misleading actions.
13
        18. Plaintiff has suffered from emotional distress as she believed that more than one company
14

15   could collect on the subject debt.

16      19. Plaintiff has incurred costs and expenses consulting with her attorneys as a result of
17   Defendant’s conduct.
18
                  COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
19
        20. Plaintiff restates and realleges paragraphs 1 through 19 as though fully set forth herein.
20
        21. Plaintiff is a “consumer” as defined by FDCPA §1692a(3).
21

22      22. Defendant is a “debt collector” as defined by §1692a(6) because its primary business is the

23   collection of delinquent debts owed to others and it regularly collects debts and uses the mail and/or

24   the telephones to collect delinquent accounts allegedly owed to a third party.
25      23. Moreover, Defendant is a “debt collector” because it acquired rights to the subject debt after
26
     it was in default. 15 U.S.C. §1692a(6).
27

28
                                                        3
     Case 2:20-cv-02490-WBS-JDP Document 1 Filed 12/16/20 Page 4 of 5


 1      24. The subject debt in which Defendant attempted to collect upon is a “debt” as defined by
 2   FDCPA §1692a(5) as it arises out of a transaction due or asserted to be owed or due to another for
 3
     personal, family, or household purposes.
 4
        25. Defendant used the mail to attempt to collect the subject debt and, as such, engaged in
 5
     “communications” as defined in FDCPA §1692a(2).
 6

 7      26. Defendant’s communications to Plaintiff were made in connection with the collection of

 8   the subject debt.

 9      27. Defendant violated 15 U.S.C. §§1692e, e(10), and f, through its unlawful debt collection
10
     practices.
11
            a. Violations of FDCPA § 1692e
12
        28. Defendant violated §1692e and e(10) by using false, deceptive, and misleading
13
     representations in connection to the collection of the subject debt. Defendant falsely communicated
14

15   to Plaintiff that a different collector, “NCB Management,” was attempting to collect upon the debt.

16   This caused confusion for Plaintiff, as she was unable to determine who was collecting upon the
17   subject debt.
18
        29. As an experienced debt collector, Defendant knew or should have known the ramifications
19
     of utilizing misleading and deceptive means to coerce Plaintiff into making an immediate payment
20
     toward the subject debt.
21

22          b. Violations of FDCPA § 1692f

23      30. Defendant violated §1692f by employing unfair and unconscionable means to collect the

24   subject debt from Plaintiff. By purposefully misrepresenting the entity attempting to collect on the
25   subject debt, Defendant sought to confuse Plaintiff and coerce a payment.
26
        31. As stated above, Plaintiff was severely harmed by Defendant’s conduct.
27

28
                                                       4
     Case 2:20-cv-02490-WBS-JDP Document 1 Filed 12/16/20 Page 5 of 5


 1   WHEREFORE, Plaintiff ANABEL J. VELASQUEZ respectfully requests that this Honorable
     Court:
 2
            a. Declare that the practices complained of herein are unlawful and violate the
 3             aforementioned statute;
 4         b. Award Plaintiff statutory and actual damages, in an amount to be determined at trial, for
 5             the underlying FDCPA violations;

 6         c. Award Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
               §1692k; and
 7
           d. Award any other relief as the Honorable Court deems just and proper.
 8

 9      Plaintiff demands trial by jury.
10

11      Dated: December 16, 2020                         Respectfully submitted,

12
                                                         /s/ Alexander J. Taylor
13                                                       Alexander J. Taylor, Esq.
                                                         California Bar No. 332334
14                                                       Sulaiman Law Group, Ltd.
                                                         2500 S. Highland Ave, Suite 200
15
                                                         Lombard, IL 60148
16                                                       Telephone: (630) 575-8181
                                                         Fax: (630) 575-8188
17                                                       ataylor@sulaimanlaw.com
                                                         Counsel for Plaintiff
18

19

20

21

22

23

24

25

26

27

28
                                                     5
